Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1), system, and/or computer-readable medium and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1, 8, and 15 recite mapping data items and analyzing the data and mapping to determine scores for ranking items The limitations of deriving/collecting data, generating a graph (including nodes and edges based on collected data), assigning values to edges, determining scores for nodes, and ranking nodes., as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind (including an observation, evaluation, judgment, opinion). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing concepts performed in the human mind (including an observation, evaluation, judgment, opinion) which represents the abstract idea of mental processes. 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:

– Using machine-readable medium executing instructions.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-4, 9-11, and 16-18 recite further elements related to the value/score assignments of the parent claims (including some repetition of elements).  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more 
Claims 5-7, 12-14, 19, and 20 recite further elements related to the providing additional scores and/or analyzing/comparing the scores of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 5-7, 12-14, 19, and 20 are ineligible.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 5-7, 12-14, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regards to Claims 5-7, 12-14, 19, and 20, Claims 5, 12, and 19 recite “assigning…a second seniority value to each distinct node in the graph”.  Although the specification mentions a second seniority value in [0082], there is no material to explain how this value is determined, nor is there any material to explain how it differs from the first value (or the process for determining the first value).
In Regards to Claims 7, 14, and 20, Claims 7, 14, and 20 recite “wherein the penalty is based on an edge value assigned to a connection between the first pair of distinct nodes”.  It is not clear how the edge values are used to determine penalties. Although the specification states “…reduces the overall score may be based on the edge value assigned to the connection.” in [0062], there is no material to explain how this penalty value is determined and or how the edge values are used to do so.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 12-14, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regards to Claims 5-7, 12-14, 19, and 20, Claims 5, 12, and 19 recite “assigning…a second seniority value to each distinct node in the graph”.  It is not clear how this value is determined, nor is it clear how it differs from the first value (or the process for determining the first value).  It is also unclear why/how the steps of these claim are performed, since the first set of seniority values are always selected.  This renders the previous steps of Claim 5, 12, and 19 to be arbitrary.
In Regards to Claims 7, 14, and 20, Claims 7, 14, and 20 recite “wherein the penalty is based on an edge value assigned to a connection between the first pair of distinct nodes”.  It is not clear how the edge values are used to determine penalties.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 8-11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Extracting Job Title Hierarchy from Career Trajectories: A Bayesian Perspective) in view of Terhark et al. (Pub. No. US 2018/0232751 A1).
In Regards to Claims 1, 8, and 15, Xu discloses:
A method/System comprising: 
for each employment title from a set of employment titles, generating a distinct node in a graph, each employment title from the set of employment titles derived from employment trajectory data for a set of users; (Figure 1(b); column 3, lines 1-5, shows a graph that includes nodes representing job titles and edges between those nodes; column 2, lines 21-24, job titles are derived from career trajectory data)
establishing connections between pairs of distinct nodes in the graph, each respective pair of distinct nodes including a source node and a destination node, wherein a connection established between a respective pair of distinct nodes indicates that at least one of the users from the set of users transitioned from a source employment title corresponding to the source node of the respective pair of distinct nodes to a destination employment title corresponding to the destination node of the respective pair of distinct nodes; (Figure 1(b); column 3, lines 1-5, shows a graph that shows transitions between job titles that includes nodes representing job titles and edges between those nodes; column 2, lines 21-24; column 3, “2.1 Measuring Difficulty of Promotion”, job titles are derived from career trajectory data)
assigning edge values to each connection established between the pairs of distinct nodes in the graph, where each edge value is determined based on [user transition data] from the source employment title corresponding to the source node from the respective pair of distinct nodes to the destination employment title corresponding to the destination node from the respective pair of distinct nodes; (Figure 1(b); column 3, “2.1 Measuring Difficulty of Promotion” (through column 4), edge are valued based on “length of tenure” (LOT) that is monitored for multiple users that transition between the specific job titles in the graph)
assigning, based on the edge values assigned to each connection established between the pairs of distinct nodes in the graph, a seniority value to each distinct node in the graph, yielding a set of seniority values; (column 5, lines 3-36, describes the use of the LOT (related to edge weights) to determine the “difficulty of promotion” (DOT), the DOT indicating a ranking of job titles based on the difficulty of transitioning not those titles (this would be comparable to the “seniority score” in Applicant’s claims))
ranking the set of employment titles based on the set of seniority values. (column 5, lines 3-36, the DOT is used to determine rankings of job titles for creating a hierarchy of job titles))
Xu does not explicitly disclose that the user transition data for determining edge values is the number of users who transitioned between the job titles, however, Terhark teaches:
a number of users from the set of users that transitioned from the source employment title corresponding to the source node from the respective pair of distinct nodes to the destination employment title corresponding to the destination node from the respective pair of distinct nodes ([0091], “…the number of times specific sets of transitions (the n-grams) were observed is calculated…”; ; [0092], includes additional examples of “number of occurrences” considerations).  The material in Xu (column 5, lines 3-36; Figure 2) indicates the ability to calculate the number of users who made a transition between two distinct job titles (as part of the analysis of tenure).  One of ordinary skill in the art would understand that the number of users who transition between the job titles would be simply another type of data that would indicate the difficulty of transitioning to a certain job that could be used in the same manner in Xu as the LOT (for example a lower number of transitions could be interpreted as a more difficult career path/transition than a job title with a high number of transitions).  

Xu discloses a “base” method/system in which data related to user transitions between job titles is used to determine job title rankings based on the difficulty of transitioning into those job titles (for career trajectory analysis), as shown above. Terhark teaches a comparable method/system in which data related to user transitions between job titles is used to determine job title rankings based on the difficulty of transitioning into those job titles (for career trajectory analysis), as shown above.  Terhark also teaches an embodiment in which the data related to user transitions between job title includes numbers of user who transitioned, as shown above.  One of ordinary skill in the art would have recognized the adaptation of a number of users from the set of users that transitioned from the source employment title corresponding to the source node from the respective pair of distinct nodes to the destination employment title corresponding to the destination node from the respective pair of distinct nodes to Xu could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
In Regards to Claims 2, 9, and 16, Xu discloses:
each node is ranked and each node has a different rank (one would be higher than the other when they are not the exact same), Figure shows an example of all nodes having different ranks)) hierarchy
In Regards to Claims 3, 10, and 17, Xu discloses:
wherein the first distinct node is not the destination node in any of the pairs of distinct nodes in the graph. (Figure 1; column 3, lines 1-5, the destination node is ranked higher (example d to g))
In Regards to Claims 4, 11, and 18, Xu discloses:
identifying a third distinct node in the graph, the third distinct node being included in a second pair of distinct nodes with the second distinct node, the third distinct node being the destination node in the second pair of distinct nodes; and assigning a third seniority value to the third distinct node, the third seniority value being greater than the second seniority value. (the portions of Xu cited in the parent Claims 1, 8, and 15 are not limited to a single use and disclose the determination of a graph/hierarchy of the connected nodes, which indicates that multiple node sets are analyzed, additionally Figure 1(a) shows a graph in which nodes can have 2 connection each with a higher value (for example node e)).  Although Xu discloses the material to demonstrate the steps of Claims 4, 11, and 18, it is also noted that these steps are merely a repetition of .
Claim 5-7, 12-14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Terhark in further view of Stoll let al. (Pub. No. US 2013/0317941 A1).
In Regards to Claims 5, 12, and 19, Xu/Terhark discloses the determination of paths between nodes based on values assigned to the nodes (including seniority values), as described above.  Additionally, Terhark discloses the determination of multiple paths with different overall values ([0093]-0095]).  Xu/Terhark does not explicitly disclose, but Stoll teaches:
assigning, based on the edge values assigned to each connection established between the pairs of distinct nodes in the graph, a second seniority value to each distinct node in the graph, yielding a second set of seniority values; ([0036], nodes can have different trust values assigned to them)
determining a first overall score for the first set of seniority values; ([0031]-[0035], multiple cumulative trust scores are determined for paths through the connected users)
determining a second overall score for the second set of seniority values; ([0031]-[0035], multiple cumulative trust scores are determined for paths through the connected users; [0036], different trust values assigned to the same node can affect the overall score for the same set of nodes)
selecting the first set of seniority values based on a comparison of the first overall score and the second overall score. ([0031]-[0035], multiple trust paths are determined with different scores, it is noted that the claim only selects the first set of values that was determined in the parent claim, so the selection is arbitrary (see 112 rejections, above), however Stoll allows choices with different overall scores)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Xu/Terhark so as to have included the above steps for selecting a set of values, as taught by Stoll in order to provide the best path of connections form one node to another (Terhark, [0093]-[0095]; Stoll, [0034]). Although Stoll does not explicitly discuss “seniority” values or career paths, Stoll is performed on a graph of nodes and connecting edges that are assigned values.  The method of Stoll could be applied in the same manner to the graphs of Xu/Terhark. One of ordinary skill in the art would understand how to apply the teaching of Stoll regardless of what type of data was represented by the graph (career data, social networking trust data, seniority values, trust values, etc.).
In Regards to Claims 6, 7, 13, 14, and 20, Xu/Terhark does not explicitly disclose, but Stoll teaches:
determining that a first seniority value from the first set of seniority values that is assigned to a source node in a first pair of distinct nodes in the graph is higher than a second seniority value from the first set of seniority values that is assigned to a destination node in the first pair of distinct nodes, yielding a first determination; ([0032], the first node (Pam, value 1) is valued higher than the second/destination node (Michael, value .75))
applying a penalty to the first overall score based on the first determination, ([0032], a penalty of 5% is deducted from the overall score)
a penalty of 5% is deducted from edge value between Pam and Michael)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Xu/Terhark so as to have included the above steps for additional value determinations, as taught by Stoll in order to provide the best path of connections form one node to another (Terhark, [0093]-[0095]; Stoll, [0034]). Although Stoll does not explicitly discuss “seniority” values or career paths, Stoll is performed on a graph of nodes and connecting edges that are assigned values.  The method of Stoll could be applied in the same manner to the graphs of Xu/Terhark. One of ordinary skill in the art would understand how to apply the teaching of Stoll regardless of what type of data was represented by the graph (career data, social networking trust data, seniority values, trust values, etc.).

Additional Prior Art not Relied Upon
Schrieber et al. (Pub. No. US 2017/0236095 A1).  Describes a method/system for determining career paths between positions using transition data including numbers of transitions (see at least [0093]-[0096]; [0100]).
Xu et al. (Pub. No. US 2015/0120714 A1).  Describes a method/system for analyzing nodes data to determine occupational transition data and trends (see at least [0038]; [0057]; [0096]; [0107]).
Infante-Lopez (Pub. No. US 2016/0378831 A1).  Describes a method/system determining best paths for information flow using node values and cumulative values (see at least [0002]; [0017]; [0026]; [0078]; 0083]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393. The examiner can normally be reached M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.D.S/           Examiner, Art Unit 3629                                                                                                                                                                                             March 12, 2022


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629